r :r!Gl~J !-\ b
            Case 1:20-cv-08438-LLS Document 51 Filed
                                                . 12/28/20 Page 1 of 10
              ase 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 1 of 10



                                                               ' l SDC   so,V
       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK                            DOCF\1[\T
                                                                ELE CTRO\ICALLY FILED .
       ELSEVIER INC ., BEDFORD, FREEMAN & WORTH                 DOC#:
       PUBLISHING GROUP, LLC d/b/a MACMILLAN                    DATEF-IL_E_D_:_/_t /..,. 1. -g""T'
                                                                                               / ~-u-
       LEARNING, CENGAGE LEARNING, INC. ,
       MCGRAW HILL LLC, and PEARSON EDUCATION,                    ...
       INC .,


                             Plaintiffs,

                        V.                                Case No. 1:20-cv-08438-LLS

       DOES 1 - 86 d/b/a 7YEC.COM,
       ALIBABADOWNLOAD.COM,
       APLUSTBSM.BLOGSPOT.COM,
       BOOSTGRADE.INFO,
       BUDDIEZ4U.MYSHOPIFY.COM, BUYSOLUTIONS-
       MANUAL.COM,
       BUYTESTBANKONLINE.COM,
       CANADIANTESTBANKSOLUTIONS.BLOGSPOT.C
       OM , COLLEGESTUDENTTEXTBOOK.ORG,
       CYBERTESTBANK.COM,
       DIGITAL TESTBANKS .COM, DIGTEXT.COM,
       EBOOKAS .COM, EBOOKENTRY.COM,
       ETESTBANKS .COM, FINDTESTBANKS.COM,
       HOMETESTBANKS .COM, HWPREMIUM.COM,
       INSTRUCTORACCESS.COM,
       MAXIZZY.MYSHOPIFY.COM,
       NURSINGSTUDENTSHELP.COM,
       NURSINGTB .COM, NURSINGTESTBANK.INFO ,
       NURSINGTESTBANK0 .INFO,
       NURSINGTESTBANKS .CO,
       NURSINGTESTBANKTANK.COM,
       REALNURSINGTESTBANK.COM,
       RHYIBLE.MYSHOPIFY.COM,
       SOLUTIONSMANUAL888.WORDPRESS .COM,
       SOLUTIONTESTBANK.COM,
       SOLUTIONTESTBANK.NET, STUDENTSAVER.
       BLOGSPOT.COM, STUDENTPUSH.COM,
       STUDENTS-EXAMS.COM, SWEETGRADES.COM,
       TB-BOOK.COM, TBMIRATE.COM, TEST-
       BANKSOLUTION.
       BLOGSPOT.COM, TESTBANK.CC,
       TESTBANK.CO.COM, TESTBANK.SOLUTIONS ,
       TESTBANKl 0 1.COM, TESTBANK2020.COM,
       Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 2 of 10
         Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 2 of 10




TESTBANKAIR.COM,
TESTBANKANDSOLUTIONS.BLOGSPOT.COM,
TESTBANKAREA.COM, TESTBANKBASE.COM,
TESTBANKBYTE. COM,
TESTBANKCLASSES .COM,
TESTBANKCLICK.COM, TESTBANKDATA.COM,
TESTBANKDB.COM, TESTBANKDEALS .COM,
TESTBANKDOC.COM, TESTBANKFILES.COM,
TESTBANKFIRE.COM, TESTBANKGRADE.COM,
TESTBANKGROUP.COM, TESTBANKHOST.COM,
TESTBANKHUT.COM, TESTBANKINC.COM,
TESTBANKKING.COM, TESTBANKLAB.COM,
TESTBANKLIB.COM, TESTBANKMANUALS .COM,
TESTBANKNSOLUTIONS.COM,
TESTBANKP APER.COM, TESTBANKP ASS.COM,
TESTBANKPLANET.COM,
TESTBANKQUESTIONS.COM,
TESTBANKREAL.COM,
TESTBANKSSOLUTIONMANUAL.
COM, TESTBANKS.NET,
TESTBANKSHOP.NET,
TESTBANKSLIST.WORDPRESS.COM,
TESTBANKSOLUTION0 1.COM,
TESTBANKSOLUTIONMANUAL.COM,
TESTBANKSTER.COM, TESTBANKTEAM.COM,
TESTBANKTOP.COM, TESTBANKTREE.COM,
TESTBANKWORLD .ORG, TESTBANKY.COM,
TESTMANGO.COM, TEXTBOOKSOLUTIONS.CC,
and UNIVERSALSTUDYGUIDES.COM,

                                Defendants.


                            STIPULATED PROTECTIVE ORDER

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the undersigned parties

having stipulated to the following provisions, it is hereby ORDERED that any person subject to

this Order - including without limitation the parties to this action, their attorneys,

representatives, agents, experts and consultants, acting as such, all third parties providing




                                                   2
        Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 3 of 10
         Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 3 of 10




discovery in this action, and all other interested persons with actual or constructive notice of this

Order shall adhere to the following terms:

A. Designation of Confidential Discovery Materials

    1. Any person subject to this Order who receives from any other person information of any

       kind provided in the course of discovery in this action ("Discovery Material") that is

       designated as "Confidential" or "Highly Confidential" pursuant to the terms of this Order

        ("Confidential Discovery Material") shall not disclose such Confidential Discovery

       Material to anyone else except as expressly permitted hereunder, and shall use such

        Confidential Discovery Material solely for purposes of this litigation or other litigation

        brought by any of the Plaintiffs against any of the Defendants that also involves copyright

        and/or trademark infringement claims.

    2. The person producing Discovery Material may designate as "Confidential" any portion

        thereof that contains non-public business, commercial, financial, or personal information,

        the public disclosure of which is either restricted by law or would likely, in the good faith

        opinion of the producing person, harm the producing person's business, commercial,

        financial, or personal interests or cause the producing person to violate his, her, or its

        privacy or confidentiality obligations to others. The person producing Discovery

        Material may designate as "Highly Confidential" any portion thereof that contains

        information that, in addition to being "Confidential," is of such heightened sensitivity

        that, in the good faith opinion of the producing person, would provide a competitive

        advantage to competitors or otherwise compromise or jeopardize the producing person's

        business or anti-piracy interests if disclosed other than as set forth below.




                                                   3
      Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 4 of 10
        Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 4 of 10




   3. With respect to the confidential portion of any Confidential Discovery Material other

      than deposition transcripts and exhibits, the producing person or that person's counsel

      may designate such portion as "Confidential" or "Highly Confidential" by stamping or

      otherwise clearly marking as "Confidential" or "Highly Confidential" the document or

      protected portion in a manner that will not interfere with legibility or audibility.

      Deposition testimony may be designated as "Confidential" or "Highly Confidential"

      either on the record during the deposition or in writing within five (5) business days of

      receipt of the transcript. If so designated, the final transcript of the designated testimony

      shall be bound in a separate volume and marked, in sum and substance, "Confidential (or

      Highly Confidential) Information Governed by Protective Order" by the reporter.

   4. If at any time prior to the trial of this action, a producing person realizes that some

      portion of Discovery Material the producing person previously produced without

       limitation should be designated as "Confidential" or "Highly Confidential," the

      producing person may so designate that portion by promptly notifying all parties in

       writing. Such designated portion of the Discovery Material will thereafter be treated as

       "Confidential" or "Highly Confidential" under the terms of this Order. In addition, the

       producing person shall provide each other party with replacement versions of such

       Discovery Material that bears the "Confidential" or "Highly Confidential" designation

       within two (2) business days of providing such notice.

B. Who May Receive Confidential Discovery Materials

   5. No person subject to this Order, other than the producing person, shall disclose any

       Confidential Discovery Material to any other person whomsoever, except to:

           a) The parties to this action;




                                                 4
   Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 5 of 10
     Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 5 of 10




       b) Counsel of record and in-house counsel (and their support staff);

       c) As to any document, its author, its addressee, and any other person shown on the

            face of the document as having received a copy;

       d) A person with specialized knowledge or experience in a matter pertinent to the

            action who has been retained by a party or its counsel to serve as an expert

            witness or as a consultant in this action, as well as anti-piracy personnel employed

            by Plaintiffs ("Experts");

       e) Stenographers and video technicians engaged to transcribe or record depositions

            conducted in this action;

       f)   Independent photocopying, graphics, discovery, computer, or other litigation

            support service providers retained by the parties or their counsel to assist in this

            action;

       g) The Court and its personnel;

       h) Any internet service provider or financial institution whose services a Defendant

            has used in connection with the website(s) identified in this action, but only to the

            extent that the Confidential Discovery Material relates to such services;

       i)   Any other person the producing person agrees in writing may have access to such

            Confidential Discovery Material.

6. No person subject to this Order, other than the producing person, shall disclose any

   Confidential Discovery Material designated "Highly Confidential" to any other person

   whomsoever, except to those persons identified in subparagraphs 5(b )-(c) and (e)-(i)

   above, or to Experts identified in subparagraph 5( d) above, but only if (i) the party who

   has retained the Expert has first notified the producing person of the Expert's name,




                                               5
       Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 6 of 10
        Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 6 of 10




      occupation, and professional background, and (ii) the producing person has not, within

      ten (10) days ofreceiving such notification, served a written objection to disclosure to the

      Expert. If objection is made, the parties will promptly meet and confer in good faith to

      resolve the dispute. If the parties are unable to resolve the dispute despite making a

      reasonable effort to do so, the party objecting to disclosure may file a motion with the

      Court to prevent disclosure. If the objecting party fails to file such a motion within

      fourteen (14) days of service of its written objection, however, the other party may

      proceed to disclose the Highly Confidential Discovery Material to the Expert.

   7. Prior to the disclosure of any Confidential Discovery Material to any person referred to in

      subparagraphs 5(d)-(f) and (h)-(i) above, and the equivalent persons referred to in

      paragraph 6, such person shall be provided with a copy of this Protective Order and shall

       sign a Non-Disclosure Agreement, in the form annexed hereto, stating that the person has

       read this Order and agrees to be bound by its terms .

C. Objection to or Filing of Confidential Discovery Materials

   8. Any party who objects to any designation of confidentiality may at any time prior to the

       trial of this action serve upon the producing person and all other parties a written notice

       stating with particularity the grounds for the objection. The parties will promptly meet

       and confer in good faith to resolve the dispute. If the parties are unable to resolve the

       dispute despite making a reasonable effort to do so, the producing party may file a motion

       with the Court seeking to maintain the confidentiality designation, which will remain in

       place until the matter is decided.

   9. Notwithstanding the designation of material as "Confidential" or "Highly Confidential"

       in discovery, there is no presumption that the Court will permit filed Confidential




                                                 6
   Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 7 of 10
     Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 7 of 10




   Discovery Material to remain under seal. With respect to the filing of documents under

   seal, the parties must follow the procedures set forth in the Local Civil Rules and the

   Court's Individual Practices.

10. Each person who has access to Confidential Discovery Material shall take all due

   precautions to prevent the unauthorized or inadvertent disclosure of such material. If a

   party learns that, by inadvertence or otherwise, it has disclosed Confidential Discovery

   Material to any person or in any circumstance not authorized under this Order, the party

   must immediately (a) notify in writing the other parties of the unauthorized disclosures,

   (b) use its best efforts to retrieve all unauthorized copies of the Confidential Discovery

   Material, ( c) inform the person or persons to whom unauthorized disclosures were made

   of all the terms of this Order, and ( d) request that such person or persons execute the

   Non-Disclosure Agreement.


D. Inadvertent Disclosure of Privileged Materials

11 . If, in connection with this litigation, and despite having taken reasonable steps to prevent

   the disclosure of information that it claims is subject to a claim of attorney-client

   privilege or attorney work product, a producing person inadvertently discloses

   information subject to a claim of attorney-client privilege or attorney work product

   protection ("Inadvertently Disclosed Information"), such disclosure, in itself, shall not

   constitute or be deemed a waiver or forfeiture of any claim of privilege or work product

   protection with respect to the Inadvertently Disclosed Information and its subject matter.

12. If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,

   within five (5) business days, return or destroy all copies of the Inadvertently Disclosed




                                              7
      Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 8 of 10
        Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 8 of 10




      Information, and provide a certification of counsel that all such information has been

      returned or destroyed.

   13 . Within five (5) business days of the notification that such Inadvertently Disclosed

      Information has been returned or destroyed, the disclosing person shall produce a

      privilege log with respect to the Inadvertently Disclosed Information.

   14. If a receiving person thereafter moves the Court for an order compelling production of

      the Inadvertently Disclosed Information, that motion shall be filed under seal, and shall

      not assert as a ground for entering such an order the mere fact of the inadvertent

      production. The disclosing person retains the burden of establishing the privileged or

      protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall

      limit the right of any party to request an in camera review of the Inadvertently Disclosed

      Information.

E. Protection Against Disclosure Pursuant to Subpoena

   15 . If any party or third party receives a subpoena or other compulsory process seeking

      production of discovery materials designated as or containing Confidential Discovery

      Material, such recipient shall, (i) as soon as reasonably practical, give written notice

       thereof to the producing party who made the Confidential or Highly Confidential

       designation, and shall furnish the producing party with a copy of the subpoena or other

       compulsory process so as to afford the producing party a reasonable opportunity to seek a

       protective order; and (ii) if application for a protective order is made, initially respond to

       the subpoena or other compulsory process by providing a copy of this Order and the

       producing party's application for a protective order.


F. Termination of the Litigation



                                                  8
       Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 9 of 10
         Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 9 of 10




   16. This Protective Order shall survive the termination of the litigation. Within 30 days of the

       final disposition of this action, all Confidential Discovery Material and all copies thereof,

       shall be promptly returned to the producing person, or, upon permission of the producing

       person, destroyed.

   17. During the pendency of this case only, this Court shall retain jurisdiction over all persons

       subject to this Order to the extent necessary to enforce any obligations arising hereunder

       or to impose sanctions for any contempt thereof.


SO STIPULATED.


Dated: December 23, 2020

       s/ Vivian E. Kim                               s/ Mark S. Pincus
 Matthew J. Oppenheim                                Mark S. Pincus
 Michele H. Murphy (pro hac vice)                    PINCUS LAW LLC
 Vivian E. Kim                                       90 Broad Street, 23 rd Floor
 OPPENHEIM + ZEBRAK, LLP                             New York, New York 10004
 4530 Wisconsin Avenue NW, Fifth Floor               (212) 962-2900
 Washington, District of Columbia                    mark@pincus-law.com
 (202) 480-2999                                      Attorneys for Defendant 10769525 Canada
 matt@oandzlaw.com                                   Inc. (sued herein as "Doe 35" and
 michele@oandzlaw.com                                 "Sweetgrades.com ")
 Fleischman@oandzlaw.com
 vi vian@oandzlaw.com
 Attorneys for Plaintiffs




SO ORDERED:




                                                 9
      Case 1:20-cv-08438-LLS Document 51 Filed 12/28/20 Page 10 of 10
        Case 1:20-cv-08438-LLS Document 50 Filed 12/23/20 Page 10 of 10




                            STIPULATED PROTECTIVE ORDER
                             NON-DISCLOSURE AGREEMENT

       I, _ _ _ [print name] acknowledge that I have read and understand the Stipulated

Protective Order ("Order") in this action governing the non-disclosure of those portions of

discovery material that have been designated as "Confidential" or "Highly Confidential"

("Confidential Discovery Material"). I agree that I will not disclose such Confidential Discovery

Material to anyone except as permitted by the Order, and that at the conclusion of the litigation, I

will return all Confidential Discovery Material to the party or attorney from whom I received it.

By acknowledging these obligations under the Order, I understand that I am submitting myself to

the jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder, and that my violation of any term of the Order

could subject me to sanctions imposed by the Court.


Dated: - - - - - - -
                                              [Signature]




                                                 10
